Citation Nr: 1826702	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-19 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for a right ear disorder, manifested by bleeding.

7.  Entitlement to service connection for a psychiatric disorder, including depression, posttraumatic stress disorder, and memory loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1975.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 RO decision.  

In November 2017, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  

The issues of entitlement to service connection for left and right knee disabilities, a hearing loss disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below.



FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, notified VA that he wished to withdraw the issues of entitlement to service connection for left and right ankle disabilities, and for a right ear disability manifested by bleeding.  


CONCLUSION OF LAW

The Veteran, through his authorized representative, has met the criteria to withdraw the issues of entitlement to service connection for left and right ankle disabilities, and for a right ear disability manifested by bleeding.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In November 2017, the Veteran through his authorized representative, withdrew the issues of entitlement to service connection for left and right ankle disabilities, and for a right ear disability manifested by bleeding.  Hence, with respect to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.



ORDER

The appeals to the claims of entitlement to service connection for right and left ankle disabilities, and for a right ear disability manifested by bleeding are dismissed.


REMAND

In July 2011, the Social Security Administration reported that the Veteran had been receiving disability benefits since May 2008.  The records associated with the award of those benefits have not been associated with the claims folder.  Hence, further development is required.

Additionally, records such as those from the Ortiz Medical Group, dated from January 2009 through September 2010, and that from R.B.V., M.D., dated in March 2010, require translation into English.  

In light of the foregoing, the case is REMANDED to the AOJ for the following action:

1.  Ask the Social Security Administration for the documents supporting the Veteran's award of disability benefits.  Such documents should include, but are not limited to, the medical records supporting the award, records reflecting the primary and secondary diagnosis for which the award was made, and a copy of the original award letter.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Ensure that all documents/records in the Veteran's VBMS and Virtual VA/Legacy files have been translated into English.  Those records which require translation include, but are not limited to, those from the Ortiz Medical Group, dated from January 2009 through September 2010, and that from R.B.V., M.D., dated in March 2010.  

3.  When directives one and two have been completed, undertake any other indicated development.  Then after completing any other required development readjudicate the issues of entitlement to service connection for left and right knee disabilities, a hearing loss disability, and a psychiatric disorder.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  This specifically includes the Veteran's submission of well-reasoned medical opinion evidence linking his claimed knee, hearing, and psychiatrically disorders to his active duty service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


